          Case 1:20-cv-05890-GHW Document 9 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CONTRARIAN EMERGING
 MARKETS, L.P., GMO EMERGING                            20 Civ. 5890
 COUNTRY DEBT FUND, GMO
 EMERGING COUNTRY DEBT
 INVESTMENT FUND PLC, and GMO
 EMERGING COUNTRY DEBT (UCITS)
 FUND, Individually and On Behalf of All
 Others Similarly Situated,

                        Plaintiffs,

        -against-

 THE REPUBLIC OF ECUADOR,

                        Defendant.


                    RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, and to enable Judges and Magistrate

Judges of the Court to evaluate possible disqualification or recusal, Plaintiff Contrarian

Emerging Markets, L.P., certifies that is wholly owned by Contrarian Capital Management,

LLC., and that no publicly held company owns 10% or more of its stock.



  Dated: July 29, 2020                                 LATHAM & WATKINS LLP
         Greenwich, Connecticut
                                                       /s/ Christopher J. Clark
                                                       Christopher J. Clark
                                                       885 Third Avenue
                                                       New York, NY 10022
                                                       Tel: (212) 906-1200
                                                       Fax: (212) 751-4864
                                                       Email: chris.clark@lw.com

                                                       Attorney for Plaintiffs Contrarian
                                                       Emerging Markets, L.P., GMO Emerging
           Case 1:20-cv-05890-GHW Document 9 Filed 07/29/20 Page 2 of 2




                                            Country Debt Fund, GMO Emerging
                                            Country Debt Investment Fund plc, and
                                            GMO Emerging Country Debt (UCITS)
                                            Fund




                                        2
US-DOCS\105751296.1
